
	
		I
		111th CONGRESS
		1st Session
		H. R. 3211
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that the percentage increase applied to benefits each year as a cost-of-living
		  increase under such title shall in no case be less than the percentage increase
		  in compensation of Members of Congress specified for such year under section 31
		  of title 2, United States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Cost of Living Equity
			 Act.
		2.Adjustment to
			 percentage increases in benefits under title II of the Social Security Act to
			 ensure that such increases are in no case less than percentage increases in
			 compensation of Members of Congress
			(a)In
			 generalSection 215(i)(2)(A)
			 of the Social Security Act (42 U.S.C. 415(i)(2)(A)) is amended by adding at the
			 end the following new clause:
				
					(iv)Notwithstanding clause (ii), the
				Commissioner shall, effective with the month of December of each year as
				provided in subparagraph (B), irrespective of whether the base quarter in that
				year is a cost of living computation quarter, apply and adjust the increases
				described in subclauses (I), (II), and (III) of clause (ii) as necessary so as
				to result in a percentage increase in the amounts described in such subclauses
				(including each of those amounts as previously increased under this
				subparagraph) which is not less than the percentage increase in compensation of
				Members of Congress specified under section 31(2) of title 2, United States
				Code, for the first applicable pay period after such month to which such
				increase applies (as determined without regard to any other applicable
				provision of law affecting such compensation). Any percentage increase
				determined under this clause shall be treated as a percentage increase
				determined under clause
				(ii).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to increases determined under section 215(i)(2)(A) of the Social Security Act
			 occurring after the date of the enactment of this Act.
			
